Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 12/01/2021. This Action is made FINAL.
Claim(s) 2, 9, and 16 were canceled.
Claim(s) 1, 3-8, 10-15, and 17-23 are pending for examination.
Response to Arguments
With regards to claim(s) 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, and 20 rejected under 35 U.S.C. 102 and claim(s) 5, 7, 12, 14, and 19 rejected under 35 U.S.C. 103, Applicant's arguments have been fully considered, but are deemed moot in view of new grounds of rejection necessitated by Applicant's amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Magzimof et al. (US 20190312779 A1; hereinafter known as Magzimof) in view of Lynch et al. (US 20200081992 A1, hereinafter known as Lynch).

Magzimof was cited in a previous office action

Regarding claim 1, Magzimof teaches A system, associated with an ego vehicle, for managing benefit distribution in a vehicular micro cloud in which a plurality of vehicle members collaboratively executes operations in an environment of the vehicular micro cloud, comprising: (fig. 1 which shows a coordinated vehicle environment with a network which can be interpreted as a micro cloud. These vehicles are executing operations collaboratively, para [0012] “A control platform generates commands for coordinating use of network resources between a plurality of vehicles within a geographic region.”)
a communication system configured to transmit/receive communications between the system and one or more of the plurality of vehicle members; (para [0014] “The vehicle 102 may comprise an intelligent transport system (ITS) that connects to the network 140 and communicates with one or more other entities via the network 140 (e.g., the remote support terminal 110, the control platform 120, the traffic devices 130, the vehicle controller server 150, and/or other vehicles 102) to enable the vehicle 102 to obtain information useful for safe navigation of an environment.”)
one or more processors; and (fig. 3 label 340)
a memory communicably coupled to the one or more processors and storing: (fig. 3 label 350)
a monitoring module including instructions that when executed by the one or more processors cause the one or more processors to monitor a distributed execution of a micro cloud operation initiated by the ego vehicle, determine, (Operation can be initiated by the vehicle as a request that is stored as a vehicle parameter discussed in para [0032]. Vehicle parameters are used in generation of a coordination policy discussed in para [0068], the coordination policy is implemented as shown in Fig. 4. The coordination policy causes micro cloud operations para [0027] “The coordination policy may cause the vehicle 102 to limit network resources it utilizes for communications with the remote support terminal 110 or other entities on the network 140 or may cause the vehicle 102 to share a connection with another connected vehicle 102 by relaying data to and from the connected vehicle 102.” Compliance of other vehicles with the coordination policy improves karma scores of those vehicles, e.g. a record indicating the contribution level also shown in Fig. 4. Feedback module of Magzimof can be interpreted as a monitoring module as it coordinates vehicles and tracks their cooperation para [0041-0042])
a tracking module including instructions that when executed by the one or more processors cause the one or more processors to identify an occurrence of an event, the event being a micro cloud interaction or encounter with the vehicle member subsequent to completion of the micro cloud operation; and (The Array generation module fig. 3 label 302 can be interpreted as a tracking module as it collects requests from vehicles and stores it as a vehicle parameter as discussed in para [0032] which can be considered a micro cloud interaction. The process of performing a obtaining vehicle parameter, performing micro cloud operations and providing feedback based on cooperating with requests to perform operations is iterative as shown in fig. 4 and discussed in para [0068]. Thus the interaction can occur after completion of the previous operation)
a response module including instructions that when executed by the one or more processors cause the one or more processors to determine, based at least in part on the record indicating the contribution level, a reciprocal task that benefits the vehicle member and execute the reciprocal task during the event. (This means that the ego vehicle can be instructed based on karma score to help the vehicle member after it was helped in a previous iteration as shown in fig. 4 label 404 and 406 and also discussed in para [0044] “In an embodiment, the resource coordination module 308 determines cooperation and defection outcomes based on empirical evidence on how much the behavior of a controller 155 of a vehicle 102 deviates from agreed upon rules, computing a karma score (e.g. a scalar or a vector describing the controller's history of cooperation and defection), and propagating information on this score of all participating controllers 155 among their peers. This information may further be used by controllers 155 of other vehicles 102 to determine their own preferences for cooperation. For instance, if a vehicle 102 communications use vehicle-to-vehicle (V2V) channels, and the controller 155 of that vehicle 102 regularly defects and violates the rules determined by the resource coordination module 308, that controller 155 may see communication volume of the vehicle 102 it operates forwarded to infrastructure destinations such as smart traffic lights or cellular base stations by other vehicles 102 plummet to a mandated minimum. Based on information available from the control platform 120, other vehicles 102 may no longer share their extra spectral bands, available bandwidth or auxiliary information with the defecting vehicle 102, but would continue assisting other cooperating controllers 155 of vehicles 102.”)
Magzimof does not teach determine, according to at least two contribution factors, a contribution level and wherein the at least two contribution factors are selected from the group consisting of: an amount of data downloaded, an amount of data processed, and an amount of processor time expended on the micro cloud operation;

However Lynch teaches determine, according to at least two contribution factors, a contribution level (para[0029] “The resource allocation system may also be configured to receive processing metadata from the back-end resource after the compute request has been performed, and store the processing metadata as historical metadata. For example, the processing metadata may include metrics indicating how long the processing took to run (e.g., CPU run time), how many computations were performed, and how much memory was used during processing.” Were the historical metadata is made up of multiple metrics, e.g. at least two contribution factors, the determine a contribution of a computing resource. These contribution factors are used to determine a contribution level para [0008] “In some embodiments, at least one of the scores is based at least in part on stored historical information.” Where the score reads on contribution level) and wherein the at least two contribution factors are selected from the group consisting of: an amount of data downloaded, an amount of data processed, and an amount of processor time expended on the micro cloud operation; (para[0029] “The resource allocation system may also be configured to receive processing metadata from the back-end resource after the compute request has been performed, and store the processing metadata as historical metadata. For example, the processing metadata may include metrics indicating how long the processing took to run (e.g., CPU run time), how many computations were performed, and how much memory was used during processing.” Were CPU run time reads on an amount of processor time expended on the micro cloud operation and how many computations were performed reads on an amount of data processed)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magzimof to incorporate the teachings Lynch to use contribution factors such as cpu time and amount of data processed to determine a contribution level because cpu time and amount of data processed are common ways of determining amount of computation performed by a computing device when performing a task and thus would be obvious to try.


Regarding claim 3, Magzimof in view of Lynch teaches the system of claim 1. Magzimof further teaches wherein the micro cloud operation includes one or more of: performing a shared computational task, downloading, storing or updating data contents, performing environmental sensing and/or object detection, or transmitting data between an external system and one or more of the plurality of vehicle members. (para [0041] “The resource coordination module 308 may also coordinate vehicle-to-vehicle connections to enable a vehicle 102 to share a vehicle-to-network connection of another vehicle 102. For example, a vehicle with a poor vehicle-to-network connection may make a vehicle-to-vehicle connection to a vehicle 102 having a strong vehicle-to-network connection and that vehicle 102 may operate to relay data to and from the poorly connected vehicle 102 in a cooperative manner.”)

Regarding claim 4, Magzimof in view of Lynch teaches the system of claim 1. Magzimof further teaches wherein: the monitoring module further includes instructions to cause the one or more processors to determine a balance indicating a total amount of contribution provided by the vehicle member over one or more interactions; (Fig. 4 label 404 and para [0042] “For example, in an  and

the response module further includes instructions to cause the one or more processors to determine a value for the reciprocal task and, upon completion of the reciprocal task, adjust the balance to reflect completion of the reciprocal task in accordance with the value. (Fig. 4 label 410 and para [0068] “The control platform 120 obtains 408 feedback from the vehicles 102 indicative of their respective compliances with the coordination policy. The control platform 120 then updates 410 the karma scores based on the compliance feedback” where as discussed in claim 1 rejection the vehicle policy can dictate tasks)

Regarding claim 6, Magzimof in view of Lynch teaches the system of claim 1. Magzimof further teaches wherein the tracking module further includes instructions to cause the one or more processors to identify the occurrence of the event based at least in part on a communication received from the vehicle member. (para [0032] “The array generation module 302 obtains from the vehicles 102 (e.g., directly or indirectly via a remote support terminal 110) a set of parameters describing the state of each vehicle 102 and generates a multi-dimensional array representing the acquired states that is stored to the parameter store 304. Parameter fields may include information such as the location of the vehicle 102, functions being performed by the vehicle 102, connections between the vehicle 102 and other entities (e.g., remote support terminals 110, infrastructure nodes 150, or other vehicles 102), requests by the vehicle 102 for network resources, usage of network resources, or other information relevant to 

Regarding claim 8, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Regarding claim 10, it recites a method having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 11, it recites a method having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 13, it recites a method having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Regarding claim 15, it recites a non-transitory computer-readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Magzimof teaches A non-transitory computer-readable medium for managing benefit distribution in a vehicular micro cloud in which a plurality of vehicle members collaboratively execute operations in an environment of the vehicular micro cloud, including instructions that, when executed by one or more processors, cause the one or more processors to: (para [0013] “components of the coordinated vehicle environment 100 may be implemented as a processor and a non-transitory computer-readable storage medium that stores instructions that when executed causes the processor to perform the functions attributed to the respective components described herein.”)

Regarding claim 17, it recites a non-transitory computer-readable medium having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 18, it recites a non-transitory computer-readable medium having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 20, it recites a non-transitory computer-readable medium having limitations similar to those of claim 6 and therefore is rejected on the same basis.


Claim(s) 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Magzimof et al. (US 20190312779 A1; hereinafter known as Magzimof) in view of Lynch et al. (US 20200081992 A1, hereinafter known as Lynch) and Miller et al. (US 20170200370 A1, hereinafter known as Miller).

Miller was cited in a previous office action

Regarding Claim 5, Magzimof in view of Lynch teaches The system of claim 1.

Magzimof in view of Lynch does not teach, wherein the tracking module further includes instructions to cause the one or more processors to identify the occurrence of the event based at least in part on an analysis of sensor data, obtained from a sensor system of the ego vehicle, indicating one or more aspects of the vehicle member. 

However, Miller teaches wherein the tracking module further includes instructions to cause the one or more processors to identify the occurrence of the event based at least in part on an analysis of sensor data, obtained from a sensor system of the ego vehicle, indicating one or more aspects of the vehicle member. (fig. 4 and para [0043-0047] where if the ego vehicle detects a vehicle member with its sensors. Analysis showing that it is a vehicle and not a non-vehicle object cause identification of an event occurring as a ping is sent out to determine if the vehicle member is a part of the micro cloud. If it is park of the micro cloud the marking program, e.g. tracking module, identifies it as v2x and data is received from it which can be considered a micro cloud operation)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magzimof in view of Lynch to incorporate the teachings of Miller to identify the occurrence of the event based at least in part on an analysis of sensor data because detecting a vehicle in the vicinity of the ego vehicle can effect how the ego vehicle drives. The occurrence of the event allows the ego vehicle to receive data from the member vehicle allowing it to better avoid collision with it improving safety (para [0065] - para [0070])


Regarding claim 12, it recites a method having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Regarding claim 19, it recites a non-transitory computer-readable medium having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Magzimof et al. (US 20190312779 A1; hereinafter known as Magzimof) in view of Lynch et al. (US 20200081992 A1, hereinafter known as Lynch) and Martin et al. (US 20200201353 A1, hereinafter known as Martin).

Martin was cited in a previous office action

Regarding Claim 7, Magzimof in view of Lynch teaches The system of claim 1.

Magzimof in view of Lynch does not teach, wherein the reciprocal task is executed outside of the environment of the vehicular micro cloud.

However, Martin teaches wherein the reciprocal task is executed outside of the environment of the vehicular micro cloud. (para [0054] “Similarly, one vehicle may receive one or more instructions that are the equivalent to a stop sign, while another vehicle may receive one or more instructions that are the equivalent to a yield sign or no sign at all (e.g., a blank display).” Where stopping a task that benefits the other vehicle is being performed. Stopping is a physical task that is being performed outside of the environment of the micro cloud. The other vehicle may only have to yield due to its previous cooperation, e.g. its is being reciprocated to Para [0040] “The interactive traffic control device may be configured to encourage driver cooperation through incentives, which may be financial and/or in the form of a credit for future favorable traffic management treatment.” Magzimof already teaches that the system it discloses can help direct traffic para [0019] “Furthermore, the control platform 120 may coordinate the sharing of data between vehicles 102, traffic devices 130, and remote support terminals 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magzimof in view of Lynch to incorporate the teachings of Martin to perform a reciprocal task outside a micro cloud environment such as allowing a vehicle yield rather than stop because it increases convenience for the driver to not have to stop by reducing delay and maintaining constant acceleration

Regarding claim 14, it recites a method having limitations similar to those of claim 7 and therefore is rejected on the same basis.

Claim(s) 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Magzimof et al. (US 20190312779 A1; hereinafter known as Magzimof) in view of Lynch et al. (US 20200081992 A1, hereinafter known as Lynch) and Wen et al. (US 20200118444 A1, hereinafter known as Wen).

Regarding Claim 21, Magzimof in view of Lynch teaches The system of claim 1.

While Magzimof in view of Lynch teaches atleast two contribution factors as dicussed in the claim 1 rejection, Magzimof in view of Lynch does not teach, first contribution factor, of the at least two contribution factors, by a first weight, and a second contribution factor, of the at least two contribution factors, by a second weight. 

However, Wen teaches first  (Para [0086] “he weights may be applied to the factors to prioritize some factors over others. For example, the selection engine 221 may assign a weight of four (4) to the on-time score, a weight of three (3) to the service provider's cost, and a weight of one (1) to the likelihood of acceptance, etc. In step 447, the roadside assistance unit 211 may determine a weighted score for the service provider. If k represents a particular service provider, the absolute value of W.sub.i(k) represents the weight assigned to a given factor i (e.g., on-time score) for the service provider k, T.sub.i(k) represents the value of the given factor i for the service provider k, and S(k) represents the weighted score for the service provider k, the weighted score may be calculated according to the following equation:” and equation 1 were factors are multiplied by weights and added to give a total score)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magzimof in view of Lynch to incorporate the teachings of Wen to multiply factors by weights because it allows for certain factors to be prioritized over others allowing the score, e.g. contribution level, to be more based on more important factors (para [0086] “The weights may be applied to the factors to prioritize some factors over others.”)


Regarding claim 22, it recites a method having limitations similar to those of claim 21 and therefore is rejected on the same basis.

Regarding claim 23, it recites a non-transitory computer-readable medium having limitations similar to those of claim 21 and therefore is rejected on the same basis.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668